MR. JUSTICE GULBRANDSON,
dissenting:
I respectfully dissent.
Contrary to the declarations in the majority opinion, the State does not argue that Section 61-12-601, MCA, is unconstitutional. The State’s position is that the section does not establish a criminal offense, and it was only when the District Court ruled that it established a crime did the constitutional infirmity of vagueness arise.
The record is clear that the defendant entered a plea of guilty to DUI (Section 61-8-401, MCA) in Gallatin County Justice Court on March 7, 1981, one month prior to his seventeenth birthday, and that he pled guilty as an adult to DUI on May 9, 1982. The present DUI offense occurred December 19, 1984, which date is within the five-year period contemplated by Section 61-8-714 (3), MCA.
*503The Justice Court, on March 7, 1981, had jurisdiction to accept the plea of guilty and was only limited in the punishment it could impose under Section 61-12-601, MCA.
This Court, in State of Montana ex rel. Lloyd Scott Maier v. The City Court of Billings (Mont. 1983), [203 Mont. 443,] 662 P.2d 276, 40 St. Rep. 560, stated:
“The provisions of Section 61-12-601, MCA, are therefore exclusive as to jurisdiction of traffic offenses involving minors, and youth courts in this state are granted no jurisdiction of such traffic law violations.”
Maier, 662 p.2d at 281.
It is my opinion that the legislature, by excluding traffic violations from the Youth Court Act (Section 61-12-601, MCA) and by opening a youth’s traffic records to public inspection (Section 41-5-602, MCA) has indicated a legislative intent that juvenile drivers be subject to the same responsibilities as adult drivers, although imprisonment is not allowed as punishment for juvenile traffic offenders.
The majority, by ruling that DUI offenses (no matter how many) committed by a juvenile may not be considered in the application of Section 61-8-714(3), MCA, in the prosecution of an adult charged with DUI, in my view, is undermining the policy of the habitual traffic offender law which it claims to be upholding.
Once again, because of judicial decision, the legislature will be faced with the responsibility of declaring the public policy of this State with regard to the prosecution of DUI offenses under Section 61-8-714(3), MCA, and the accumulation of traffic conviction points under Section 61-11-203(2)(d), MCA.
I would reverse the order of the District Court.